IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                 October 26, 2012 Session

           4215 HARDING ROAD HOMEOWNERS ASSOCIATION
                          v. STACY HARRIS

                 Appeal from the Chancery Court for Davidson County
                    No. 091685II    Carol L. McCoy, Chancellor


               No. M2011-02763-COA-R3-CV - Filed December 14, 2012


Former owner of condominium unit whose unit was ordered sold after being determined, due
to unsanitary conditions and offensive odors, to constitute a nuisance, appeals the trial court’s
order permanently enjoining her from acquiring a unit in the condominium. Finding no error,
we affirm the judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

R ICHARD H. D INKINS, J., delivered the opinion of the court, in which F RANK G. C LEMENT,
J R. and A NDY D. B ENNETT, JJ., joined.

Stacy E. Harris, Nashville, Tennessee, Pro Se.

Nicholas A. Lastra, Franklin, Tennessee, for the Appellee, 4215 Harding Road Homeowners
Association.

                                          OPINION

        This case comes before us for the second time. In the earlier appeal, we affirmed the
trial court’s holding that the grossly unsanitary conditions in Ms. Harris’ condominium unit
and resulting odors that emanated into the common areas violated the Master Deed and
Bylaws of the condominium and granted the Homeowners Association’s request that her unit
be sold. See 4215 Harding R. Homeowners Ass’n v. Harris, 354 S.W.3d 296 (Tenn. Ct. App.
2011). The current appeal stems from a motion the Association filed when the case was
returned to the trial court which sought a temporary restraining order preventing Ms. Harris
from purchasing another unit in the condominium and a hearing to convert the temporary
order into a permanent injunction; the court declined to issue the restraining order but set a
hearing on the application for temporary injunction.
        In support of the application for the temporary injunction, the Association filed
affidavits of the property manager and former property manager, a resident whose unit is
served by the same air stack as Ms. Harris’, the president of the Association, and the
doorman at the condominium. In due course, Ms. Harris filed an affidavit and a motion to
extend the stay which had been issued in the course of the first appeal.1 The court thereafter
entered an order which, inter alia, granted the Association a writ of possession to Ms. Harris’
unit, authorized the Association to attempt to sell the unit by private sale, and enjoined Ms.
Harris from reacquiring her interest in Unit 107. The court later entered an order
permanently enjoining Ms. Harris from purchasing any unit in the condominium. Ms. Harris
appeals, contending that “the Chancellor’s grant of a permanent injunction under the
circumstances here presented is precluded not only by [Tenn. R. Civ. P.] 64 but also by well-
established principles of common law.” 2

                                     STANDARD OF REVIEW

      A succinct statement of a trial court’s power to issue injunctive relief, and this court’s
review of the exercise of that power, is contained in Curb Records, Inc. v. McGraw:

        [T]he decision to grant or deny permanent injunctive relief rests within the
        discretion of the trial court and is reviewed for an abuse of that discretion.
        Vintage Health Res., Inc. v. Guiangan, 309 S.W.3d 448, 466 (Tenn. Ct. App.
        2009); Medtronic, Inc. v. NuVasive, Inc., W2002-01642-COA-R3-CV, 2003
WL 21998480, at *10 (Tenn. Ct. App. Aug. 20, 2003). Under the abuse of
        discretion standard, a reviewing court cannot substitute its judgment for the
        trial court’s judgment. Wright ex rel. Wright v. Wright, 337 S.W.3d 166, 176
        (Tenn. 2011). Rather, a reviewing court will find an abuse of discretion only
        if the trial court “applied incorrect legal standards, reached an illogical
        conclusion, based its decision on a clearly erroneous assessment of the
        evidence, or employ[ed] reasoning that causes an injustice to the complaining
        party.” Konvalinka v. Chattanooga–Hamilton Cnty. Hosp. Auth., 249 S.W.3d
1
           Ms. Harris had posted a $130,000 bond to stay enforcement of the judgment which was the subject
of the first appeal.
        2
          Our analysis of this appeal is predicated upon the injunctive powers of the trial court granted by
Tenn. R. Civ. P. 65. The purpose of Tenn. R. Civ. P. 64, governing seizures of persons or property, is to
“preserve[] the statutory remedies for securing the satisfaction of a judgment ultimately to be obtained.” See
4 Nancy F. MacLean, Tennessee Practice Rules of Civil Procedure Annotated, § 64:1, (4th ed. 2006).


                                                     -2-
       346, 358 (Tenn. 2008); see also Lee Med., Inc. v. Beecher, 312 S.W.3d 515,
       524 (Tenn. 2010).
Curb Records, Inc. v. McGraw, M2011-02762-COA-R3-CV, 2012 WL 4377817, at *3
(Tenn. Ct. App. Sept. 25, 2012).

                                         ANALYSIS

        In discussing the basis upon which a court can issue an injunction, the court in State
ex rel. Baird v. Wilson County stated the following:

               An injunction, of course, will not be granted unless the injury is
       threatened or imminent and, in all probability, about to be inflicted. The writ
       will not issue merely to relieve the fears or apprehensions of an applicant. N.
       C. & St. L. Railway v. Railroad & Public Utilities Commission, 161 Tenn. 592,
       598, 32 S.W.2d 1043, 1045.
               “To justify the Court in granting the relief it must be reasonably
       satisfied that there is actual intention on the part of the defendant to do the act
       which it is sought to enjoin, or that there is probable ground for believing that,
       unless the relief is granted, the act will be done.” High on Injunctions, Section
       22.

State ex rel. Baird v. Wilson County, 371 S.W.2d 434, 439 (Tenn. 1963). In Robin Media
Group, Inc v. Seaton, the court acknowledged that a prerequisite for granting injunctive relief
is that a determination be made “that there exists some cognizable danger or recurrent
violation, something more than a mere possibility.” Robin Media Group, Inc., No. 03A01-
9704-CH-00146, 1997 WL 760726, at *4 (Tenn. Ct. App. Dec. 11, 1997) (quoting United
States v. W. T. Grant Co., 345 U.S. 629, 633 (1953)). The question before us, then, is
whether the record supports the trial court’s determination that there was “something more
than a mere possibility” that the nuisance which resulted in the Homeowners Association
being placed in possession of Unit 107 would continue, such as to permit the court, in the
exercise of its discretion, to issue the permanent injunction.

        The finding that the conditions in Unit 107 constituted a nuisance, recounted in detail
in the earlier opinion, was reached following a four-day trial. The evidence included
testimony of attempts made to bring to Ms. Harris’ attention the fact that the odor emanating
from unit 107 was giving rise to complaints of other residents as well as of efforts the
property managers and others, including residents, made to assist her in curing the conditions
in the unit. The efforts, spanning a period of ten months, proved unsuccessful, causing the
Association to send Ms. Harris a letter advising her that she was in violation of the Master
Deed and Bylaws and to file suit pursuant to the provisions of the Master Deed. See 4215


                                               -3-
Harding R. Homeowners Ass’n, 354 S.W.3d at 298–304. In the order which is the subject
of the current appeal, the trial court referenced the earlier findings as well as the affidavits
filed in support of the request for the injunction; significantly, the court found that Ms. Harris
“failed to appreciate and acknowledge that her behavior constitutes a nuisance.”

       The affidavits filed in support of the request for injunctive relief show that the
conditions which the court found to constitute a nuisance at the original trial continued as
long as Ms. Harris maintained a unit at the condominium; in addition, numerous affiants
attested to concerns relative to Ms. Harris’ “disruptive and unacceptable” behavior.3
Moreover, the property manager attested that Ms. Harris made an offer to purchase unit 110
in October 2011.

        The trial court was familiar with the history of this matter, as well as the personalities
involved; the evidence supports the findings by the court. Applying the standard of review
set forth above, we find no error and will not disturb the exercise of the court’s discretion in
issuing the injunction.

        For the foregoing reasons, the judgment of the trial court is affirmed.




                                                          _________________________________
                                                          RICHARD H. DINKINS, JUDGE




        3
           The President of the Homeowners’ Association attested that the Board of the Association hired
a police officer to be present at the November 15, 2011 Association meeting “due to multiple complaints [the
Board] has received from residents who are concerned for their physical safety in light of veil [sic] threats
made by Harris.”

                                                    -4-